Citation Nr: 1116488	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  06-30 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to November 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant submitted a claim for dependency and indemnity compensation under 38 U.S.C.A. § 1151.  Essentially, she contends that the Veteran's death in March 2001 was hastened by the improper care and delay in a diagnosis of the Veteran's heart condition by the VAMC in Albuquerque, New Mexico between 1980 and 1994.

The Board notes that additional evidence that is pertinent to the appellant's claim includes an independent medical opinion by B.H.C., MD., dated December 2010) was associated with the record after the RO certified the Veteran's claim to the Board in December 2007.  A supplemental statement of the case was not issued after the receipt of the December 2010 medical opinion.  Moreover, the appellant submitted a statement in support of the claim in February 2011, as well as indicated that she did not waive RO consideration of the newly submitted evidence.  Therefore, this evidence must be considered by the agency of original jurisdiction for review and preparation of an SSOC.  See 38 C.F.R. § 20.1304(c).  In this appeal, the RO has not considered the newly-submitted evidence, and the appellant has not waived her right to preliminary review by the RO.  Hence, a remand for RO consideration of the additional evidence, in the first instance, is warranted. 

Accordingly, the case is REMANDED for the following action:

After consideration of all evidence added to the claims file since the September 2006 Form 9 and December 2007 certification of the appeal to the Board, the appellant's claim for dependency and indemnity compensation under 38 U.S.C.A. § 1151 should be readjudicated.  If the determination of any claim remains less than fully favorable to the appellant, she and her representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The Board intimates no opinion as to the appropriate outcome in this case by the action taken herein.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


